Citation Nr: 1725991	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran initially requested a hearing before a Veterans Law Judge in connection with his appeal.  In a July 2014 VA "Report of Contact" with the Veteran's representative, and in a written statement from the Veteran's attorney received in November 2014, the request for a hearing was withdrawn.  38 C.F.R. 
§ 20.704 (e) (2016).

In September 2015, the Board remanded the case for additional information.

In a February 2017 rating decision, the RO granted service connection for tension headaches associated with the lumbosacral strain, effective March 19, 2009.   Therefore, this issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's service connected lumbosacral strain manifests with some limitation of flexion but without favorable or unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.
	

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected lumbosacral strain are not met at any time during the period of the appeal. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).  

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2015, the Board remanded the claim and in part directed that treatment records from a Gainesville, Florida VA pain clinic and VA treatment records from Gainesville VA Medical Center (VAMC).  All attempts to obtain additional evidence in accordance with the BVA remand have been completed.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016). 

VA's duty to notify was satisfied by letters in May 2008 and July 2009.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance,
evidence of record includes service records, private medical records, VA examinations, with the most recent occurring in January 2017.  Medical opinions were also provided in January 2017.  The examination reports and opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary observations and opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Increased Rating

Procedural Background

The Veteran injured his lumbar spine during active service and received an honorable disability discharge.  In April 1996, the RO granted service connection for thoracic-lumbar strain and assigned a 10 percent rating, effective December 16, 1995, the day following discharge from active service.  

On May 8, 2008, the RO received the Veteran's claim for an increased rating for his back disorder.  On March 19, 2009, the RO received the Veteran's claim for service connection for numbness of the legs, secondary to the lumbar spine disorder, and for a TDIU. 

In June 2008, the RO granted an increased rating of 20 percent, effective May 6, 2008; and in April 2009, the RO granted an increased rating of 40 percent for lumbosacral spine strain under Diagnostic Code 5237, effective May 6, 2008, the date of receipt of a claim for an increased rating.   The Veteran withdrew an appeal for a higher rating for the spine the same month, but service connection for the secondary disorders and for a TDIU remained under development until January 2010 when the RO denied all three claims. 

The issue of entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain was not adjudicated by the January 2010 rating decision.  However, the issue was listed on appeal by the June 2012 Statement of the Case, which contained the relevant regulations and laws and adjudicated the issue, citing the date of receipt of the claim as March 19, 2009.  The Veteran filed a timely appeal with respect to the issues listed on the cover page of this decision.  In a September 2015 remand, the Board took jurisdiction over the issue of a disability rating in excess of 40 percent for service-connected lumbosacral strain.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

Therefore, the Board will address the appropriate rating for the lumbar spine since April 2008, the date of award of an increase to 40 percent for which the Veteran withdrew his appeal.  

Rating Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7   (1996). 

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Mitchell v. Shinseki, 25 Vet. App. 32   (2011). 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011). A finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40.  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  

Disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine. The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016). 

Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2016).

Evidence

In June 2008, a VA physician accurately summarized the history of injury in service in 1994 and post-service treatment with spinal injections.  The Veteran reported worsening constant, stabbing back pain aggravated with forward flexion and exertion.  He denied radiating pain or bowel or bladder dysfunction but reported weekly flare up pain after bending or lifting.  On examination, range of motion was measured in active and passive motion as 40 degrees flexion, 10 degrees extension, and 20 degrees bidirectional lateral flexion and rotation.  The combined range of motion was 140 degrees with pain on motion and on repetition but with no additional loss of function.  The examiner noted muscle spasms, but X-rays were negative.  Lower extremity neurological tests were normal.  The physician diagnosed chronic thoracolumbar strain with severe mechanical back pain and loss of range of motion causing limitation in lifting, carrying, and reaching with lack of stamina and pain.  

In December 2009, a VA advanced registered nurse practitioner (ARNP) noted a review of the claims file and the Veteran's report of continued pain in the lower back now radiating to the right keg when driving and aggravated by prolonged sitting and standing.  On examination, range of motion was measured actively only as 30 degrees flexion, 30 degrees extension, 20 degrees bidirectional lateral flexion, and 30 degrees bidirectional rotation with stiffness but no pain on motion.  The combined range of motion was 160 degrees. The ARNP also noted that the Veteran had no difficulty with back flexion to 70 degrees to pick up clothing and therefore found that the measured range of motion was unreliable.   Concurrent imaging studies were normal.  The ARNP reported, "There is no objective evidence of his service connected lumbosacral strain on today's exam or radiographs.  Veteran is not currently treated for his lumbosacral strain.  Regarding the question of individual unemployability the veteran is not limited in his ability to secure and maintain physical or sedentary labor employment."

In June 2010, the Veteran's authorized representative filed a Notice of Disagreement, in which requested a new exam be conducted.   He stated the C&P exam for the spine was inadequate because the medical provider did not perform a passive range of motion test, which was critical considering the medical provider did not consider the Veteran's active range of motion to be correct.  The representative also argues the medical provider insinuated that the Veteran was lying because there was no objective indications of pain, although a spine C&P exam done by an orthopedic specialist in 2008 found multiple objective indications of pain.   

In April 2012, a VA physician accurately summarized the history and noted the Veteran's reports of continued back pain with flare-ups three times per week after lifting and during weather changes.  On examination, range of motion was measured actively only as 25 degrees flexion, 10 degrees extension, 15 degrees bidirectional lateral flexion, and 30 degrees bidirectional rotation with pain on motion but no additional loss of function on repetition.  The combined range of motion was 160 degrees.  Muscle strength was normal and lower extremity neurological tests were normal except for moderate numbness and paresthesias in the right lower extremity.  The Veteran reported that he used a cane for mobility.  Concurrent imaging studies were normal with no diagnosis of spinal disease.  
The physician reported that although subjective radiculopathy symptoms were reported, there was no current objective evidence for any spinal radiculopathy found during the exam.  The examiner also stated, "The Veteran's current SC back condition ( lumbar spine strain) does not preclude limited duty or sedentary employment not requiring bending,  lifting, walking more than 100 feet, standing more than 10 minutes, or sitting more than minutes without changing position, operating machinery or climbing stairs or ladders or other strenuous activity."

In an October 2012 examination, a private physician conducted an in-person evaluation with the Veteran, reviewed medical records relevant to the Veteran's back condition and his employability, including all of the C&P examinations.  
On examination, range of motion was measured actively only as 35 degrees flexion, 10 degrees extension, 35 and 25 degrees right and left lateral flexion, and 25 and 20 right and left rotation with pain on motion.  There was no measurement on repetition.  The combined range of motion was 150 degrees.  The examiner concluded that the Veteran had chronic upper, mid, and low back pain resulting from a lifting injury occurring while stationed in the US Army in Germany and has failed conservative therapy.  The examiner opined that it was more likely than not the Veteran has significant physical limitations regarding sitting, standing, walking and lifting resulting in him being unable to secure and follow substantially gainful employment on a full time basis.  The examiner also opined that more likely than not, the Veteran has the functional capacity to alternately sit and stand no more than 5-10 minutes at a time as needed for each activity doing sedentary type work no more than 4-5 hours daily with rarely bending, lifting no more than 5-10 pounds occasionally and walking no further than 200 yards occasionally.  The examiner stated that his opinion is within a high degree of certainty that the Veteran has been unable to secure and follow a substantially gainful occupation as a result.

On September 15, 2015, the Board remanded this issue to obtain any outstanding VA treatment records pertaining to the Veteran's treatment of his lumbar spine.
VA treatment records document a history of low back pain, and show that treatment has included physical therapy, massage therapy, TENS unit, acupuncture, and pain medicine.  While these records show the Veteran does have a limitation on range of motion, they are negative for any evidence of ankylosis of the lumbar spine.  They are also negative for any record of hospitalizations or incapacitating episodes resulting from the Veteran's lumbar spine disability.  Specifically, outpatient records in Virtual VA indicate the Veteran was last seen in February 2015, for pain starting in the middle of his back that spread into the neck.  The examiner's impression was, "mild spondylosis of the cervical spine, minimal encroachment of
the neuro foramina at C4/5 on the left, otherwise normal study."   

Analysis

The Board finds that a rating in excess of 40 percent for lumbosacral strain is not warranted at any time during the period of the appeal because all examiners and clinicians have observed some measurable range of motion without favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Although only the 2008 examination included range of measurements of passive motion, any shortcomings in the testing are not prejudicial because the next higher schedular rating is applicable only in cases of ankylosis of the spine.  

The Board has considered whether referral for extra-schedular consideration is warranted.  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extr-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extra-schedular rating.

Neither the Veteran nor the record raises this issue by report or observation of manifestations not otherwise considered in the rating criteria.  The discussion above reflects that the symptoms of the Veteran's service-connected disabilities on appeal are fully contemplated by the applicable rating criteria.  The only neurological symptom noted as some loss of sensation and function in the lower right leg, but there was no pathology or imaging studies to support a diagnosis or deficit associated with lumbar spine strain.  

As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  The evidence does not reflect that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extra-schedular ratings for the Veteran's disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1363 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App 484 (2016).  The Veteran's only other service connected disability is for headaches.  Although the headache disability was noted by the RO in the record as secondary to the lumbosacral disability, a January 2017 VA opinion explicitly found no relationship between headaches and lumbosacral strain.  Neither the Veteran nor the record raised the issue of an additional collective impact on the service-connected disabilities.   Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340 (a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §3.341(a).  See also 38 C.F.R. §4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

RO received the Veteran's claim for a TDIU based on all service connected disabilities in March 2009.  During the period of the appeal, the Veteran has the following service-connected disabilities:  lumbosacral strain, rated as 40 percent disabling from May 2008, and tension headaches associated with lumbosacral strain, rated as 30 percent disabling from March 2009.  The combined ratings were 40 percent prior to March 19, 2009 and 60 percent thereafter.  

In this instance, the Veteran has a does not meet the schedular criteria for TDIU, as he has not been prescribed a 100 percent rating, nor was he rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent.

The Board considered whether referral for consideration of an extra-schedular TDIU is warranted based on a finding of unemployability as a result of lumbosacral strain and headaches.  The Board finds that a referral is not warranted.  The Board acknowledges that the private physician in October 2012 noted that "...[the Veteran] has been unable to secure and follow a substantially gainful occupation..."
However, the physician also noted that the Veteran had the capacity to do sedentary work four to five hours per day with limited bending and walking.  He did not explain why the limitations extended to only part time sedentary work.  The physician noted a normal gait and did not address the absence of any pathology including imaging studies.  There is no mention of limitation of activities such as leaving the home for shopping, driving a personal automobile for short distances, using a computer keyboard, answering a telephone, or managing personal affairs.  The Veteran's last employer reported in May 2008 that he ceased employment in a clerical position only because the position was eliminated.  Other VA examiners have found similar limitations in sitting, walking, lifting, and climbing but not to the extent of a lack of endurance for a full work day, if provided the opportunity to stretch.  

Therefore, the Board finds that the weight of lay and medical evidence is that the combined impairment of the Veteran's lumbosacral strain and headaches do not preclude all forms of substantially gainful employment.  A TDIU is not warranted. 


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain is denied. 

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is denied. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


